Citation Nr: 1635291	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for migraine headaches. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

3.  Whether new and material evidence has been received to reopen the claim for service connection for a sleep disorder, to include as secondary to a service-connected spine disability.  

4.  Whether new and material evidence has been received to reopen the claim for service connection for benign prostatic hypertrophy (BPH), to include as secondary to a service-connected spine disability.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected spine disability, on de novo basis.  

6.  Entitlement to service connection for a urological disability claimed as BPH, to include as secondary to a service-connected spine disability, on a de novo basis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had over 13 years of active duty, including from April 1969 to September 1969 and from June 1998 to June 1999.  In addition, he had over 15 years of inactive duty in the Army National Guard or Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal was previously before the Board in November 2015, at which time it was remanded to schedule the Veteran for a hearing at the RO.  The hearing was conducted before the undersigned Veterans Law Judge in April 2016.  A transcript is in the record.  

The Board notes that it has assumed jurisdiction of the claim for entitlement to TDIU because such claim has been raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a sleep disorder, to include as secondary to a service-connected spine disability, on de novo basis, and entitlement to service connection for BPH, to include as secondary to the service-connected spine disability, on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's migraine headaches are productive of symptomatology that more nearly resembles characteristic prostrating attacks occurring on an average of once a month over the last several months.  

2.  The Veteran is service-connected for migraine headaches, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; degenerative disc disease of the thoracic and lumbosacral spine, evaluated as 10 percent disabling, and bilateral hearing loss, hemorrhoids, and hiatal hernia with gastroesophageal reflux disorder and reflux esophagitis, each evaluated as noncompensable, with a combined rating of 50 percent disabling; thus, he fails to meet the threshold percentage requirements for TDIU.  

3.  Entitlement to service connection for sleep impairment and BPH was denied in an April 2009 rating decision on the basis that there was no current diagnosis of a sleep disability and no evidence of a relationship between a sleep disability or BPH and active service; the Veteran did not submit a notice of disagreement within one year of notice of this decision, and new evidence was not received during this period. 

4.  Evidence received since April 2009 includes medical evidence of a current diagnosis of a sleep disability, and evidence of a relationship between active service and the Veteran's current sleep and current BPH disorders.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.124a, Code 8100 (2015).  

2.  The criteria for TDIU have not been met.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

3.  The April 2009 rating decision that denied entitlement to service connection for a sleep disorder and benign prostatic hypertrophy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a); 3.156(b) (2015). 

4.  New and material evidence has been received to reopen the claims of service connection for a sleep disorder, to include as secondary to a service-connected spine disability, and benign prostatic hypertrophy, to include as secondary to the service-connected spine disability.  38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in a May 2010 letter prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA examination of his service connected headaches that addressed all rating criteria.  The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records.  The Veteran provided testimony pertinent to his claims at the April 2016 hearing.  There is no indication that there is any relevant evidence outstanding in the claim for an increased rating for headaches, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the 10 percent evaluation assigned to his migraine headaches does not reflect the level of impairment they cause.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for headaches was granted in a July 1999 rating decision.  A 10 percent evaluation was assigned, which currently remains in effect.  The Veteran submitted his claim for an increased rating in April 2010.  

The Veteran's disability is evaluated under the rating criteria for migraine headaches.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Characteristic prostrating attacks averaging one in two months over the last several months merits continuation of the 10 percent evaluation now in effect.  38 C.F.R. § 4.124a, Code 8100.  

Regarding the term "productive of economic inadaptability" that is used in the description of symptoms required for a 50 percent rating, the Court has found that term to mean either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

June 2010 VA treatment records show that the Veteran reported occipital headaches that occurred twice a week, lasting for 24 hours.  His symptoms included blurry vision, nausea, photophobia, and phonophobia.  The symptoms were relieved with Motrin and resting in a quiet dark room.  6/28/2010 VBMS Medical Treatment Records - Government Facility, p. 2.  

The Veteran was afforded a VA examination of his headaches in February 2011.  The claims file was reviewed by the examiner.  The Veteran described rather severe headaches that he assessed as a seven or eight on a scale of 10 in severity.  These occurred three to five times a month.  They were located in the occipital region associated with blurred vision, dizziness at the onset, light sensitivity, and occasional nausea.  When he was working he would treat his headaches by taking an over the counter migraine medication and sitting down, but since he was retired he would lie down and sleep for eight hours after taking medication, with resolution of the headaches.  There was no aura associated with the headaches.  The headaches were steady and aching without any recent changes.  On examination, the cranial nerves were screened with no focal abnormalities found.  The remainder of the examination was also normal.  The diagnosis was migraine headache syndrome of longstanding.  The examiner commented that when the Veteran was still employed he tended not to leave work but would take his medication and sit down.  He rarely left work, and so his incapacitation from the headaches over the years has been four to six times a year.  2/28/2011 VBMS, VA Examination, p. 1.

At the April 2016 hearing, the Veteran indicated that his headaches did not occur at a regular rate.  Instead, some months he might have just one headache that was bad enough to make him want to be alone, but there would be three or four headaches of similar intensity some other months.  The Veteran reported that all of these were pretty bad.  He would treat them with over the counter medication.  The Veteran said that his headaches were sometimes accompanied by tunnel vision or nausea, but this did not occur all the time.  4/22/2016 VBMS, Hearing, pp. 2-6.  

The Board recognizes that it is difficult to discern the exact frequency and severity of the Veteran's headaches based on his descriptions to the examiners and his testimony at the hearing.  It is unclear from the February 2011 VA examination and the April 2016 hearing whether or not the Veteran's headache attacks are usually prostrating.  However, the evidence refers to the need to be alone in a quiet room or to go to sleep when an attack occurs.  The Veteran testified that sometimes this might occur just once a month, while at other times it might happen three to five times a month.  The February 2011 examination report says that the Veteran can now lie down and sleep for eight hours when a headache occurs because he is retired.  When the benefit of the doubt is resolved in favor of the Veteran, the Board finds that his symptomatology more nearly resembles the criteria for the 30 percent rating, which is a characteristic prostrating attack averaging once a month for several months.  38 C.F.R. § 4.124a, Code 8100.  

The Board has considered entitlement to a rating in excess of 30 percent, but this is not supported by the evidence.  The Veteran's testimony describing some months with one headache and some other months with three to five, and the February 2011 description of the headaches resolving after eight hours of sleep does not equate to the very frequent completely prostrating and prolonged attacks required for a 50 percent rating.  Moreover, at the February 2011 examination the Veteran indicated that his headaches were only of such severity that he had to leave work four to six times a year.  This cannot be said to have resulted in severe economic inadaptability, and thus a 50 percent rating is not warranted.  38 C.F.R. § 4.124a, Code 8100.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).   

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his headaches.  These symptoms include pain, blurred vision, and dizziness at the onset of the headaches, light sensitivity, and occasional nausea.  While these symptoms are not specifically listed, they are contemplated because the rating criteria refer to "characteristic" attacks, and these symptoms are characteristics of migraine headaches.  In addition, the criteria are not based on the presence of each of these symptoms and but rather on the frequency of headaches and whether or not they are prostrating.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU

The Veteran contends that his service connected disabilities combine to render him unemployable.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

With consideration of the increased rating for migraine headaches granted by this decision, the Veteran is service-connected for migraine headaches, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; degenerative disc disease of the thoracic and lumbosacral spine, evaluated as 10 percent disabling; and bilateral hearing loss, hemorrhoids, and hiatal hernia with gastroesophageal reflux disorder and reflux esophagitis, each evaluated as zero percent disabling.  He has a combined rating of 50 percent disabling.  Therefore, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have not been met. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  All cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

In this case, the evidence does not establish that the Veteran is unable to obtain and maintain gainful employment due to his service connected disabilities.  The Veteran's June 2010 claim states that the cause of his unemployability is his back disability and an aortic aneurism.  6/28/2010 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, p. 1.  

In a June 2010 statement that accompanied this claim, he states that he is seeking TDIU based on the impairment caused by his aortic aneurism, and explains why the aortic aneurism prevents him from working.  He added that his back causes such pain that he can no longer stand, sit, or walk for any length of time, making it impossible for him to obtain employment.  While acknowledging these comments, it is noted that VA examination conducted subsequent to that letter, in January 2016 showed normal range of spine motion and no functional loss due to pain.  The examiner believed there would be some functional loss over a period of time, but could not numerically estimate additional loss of range of motion.  In any event, the findings shown on examination confirm disability but do not show, on their face, any evidence of an inability to secure and maintain substantially gainful employment.  Regarding the aortic aneurism, service connection has not been established for this disability.  In fact, the Veteran has not even claimed that his aortic aneurism is the result of service.  

In sum, the evidence does not establish that the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  As such, referral to the Director, Compensation Service, for extraschedular consideration is not warranted.  

New and Material

The Veteran contends that new and material evidence has been received regarding his previously denied claims of service connection for sleep apnea and a urological disability he believes is the result of BPH.  He believes that these claims should be reopened. 

Entitlement to service connection for sleep impairment and for BPH was denied in an April 2009 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in an April 2009 letter.  He did not submit a notice of disagreement within the one year period provided in which to initiate an appeal, and new and material evidence was not received during this time.  Therefore, the April 2009 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a); 3.156(b).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the April 2009 rating decision includes the Veteran's service treatment records dating from 1973 to 1999, and VA treatment records dating from 2007 to 2008.  The decision found that the Veteran did not have a current diagnosis of a sleep disability that could be linked to his military service or another service-connected disability.  The decision further found that while the Veteran had a single diagnosis of BPH in service as well as a recent diagnosis of BPH, there was no evidence of relationship between the two diagnoses, and the evidence instead suggested that the recent diagnosis was related to a post-service accident.  

The Board finds that new and material evidence has been received regarding the claim of service connection for a sleep disability.  An April 2010 VA sleep study resulted in a provisional diagnosis of sleep apnea, and a May 2010 follow-up included an impression of severe obstructive sleep apnea.  6/28/2010 VBMS, Medical Treatment Record - Government Facility, pp. 4, 10. 

In addition, the Veteran testified at the April 2016 hearing that while he did not seek treatment for sleep problems during service, he first began snoring around the age of 30 which would have been during service.  He further testified that he has experienced sleep problems since service, which he attributed in part to trying to sleep sitting up inside of armored vehicles.  This evidence is new because it contains information that was not before the decision maker in April 2009.  It is also material because it purports to show both a current diagnosis and a relationship between that diagnosis and service, the lack of which was the bases for denial.  Therefore, the claim for service connection for a sleep disorder is reopened.

The Board also finds that new and material evidence has been received regarding the claim of service connection for a urological disability.  The Veteran testified at the April 2016 hearing that he has experienced urinary problems from around the age of 30, which places the onset during service.  He states that he experienced urinary tract infections, and further argues that he damaged his bladder from having to sit for many hours at a time inside of armored vehicles without an opportunity to urinate.  This evidence is new because it contains information that was not before the decision maker in April 2009.  It is also material because it purports to show a relationship between the Veteran's current disability and active service, the lack of which was the bases for denial.  The claim for service connection for a urological disability, claimed as BPH, is reopened.  

The issues of entitlement to service connection for a sleep disorder, to include as secondary to a service-connected spine disability, on de novo basis, and entitlement to service connection for BPH, to include as secondary to the service-connected spine disability, on a de novo basis, will be further addressed in the remand section at the end of the decision. 


ORDER

Entitlement to a 30 percent rating for migraine headaches is granted. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 

New and material evidence having been received, the petition to reopen the claim of service connection for a sleep disorder, to include as secondary to a service-connected spine disability is granted.  

New and material evidence having been received, the petition to reopen the claim of service connection for benign prostatic hypertrophy, to include as secondary to the service-connected spine disability is granted. 


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

As noted above, the Veteran has testified that he has experienced both sleep problems and urological problems since active service.  He is competent to report both the symptoms and the continuity of symptomatology.  Therefore, he should be scheduled for VA examinations of both of these disabilities in order to ascertain their nature and etiology. 

Furthermore, the pertinent laws and regulations state that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24).  

The Veteran's final DD 214 reflects that he served in the Army, the Army National Guard, and the Army Reserve.  It further shows that he had over 13 years of active service, with more than an additional 15 years of inactive service.  10/8/2014 VBMS Certificate of Release or Discharge from Active Duty (e.g. DD 214, NOAA 56-16, PHS 1867, p. 1.  

His personnel records appear to indicate that he initially enlisted in the Army National Guard in December 1968.  However, the only verified active service found in the available personnel records is from April 1969 to September 1969, and June 1998 to June 1999.  ACDUTRA from June 1973 to September 1973 and from December 1973 to November 1974 is also listed.  1/29/2016 VBMS Personnel Record, pp. 2, 6, 22, 39.  Therefore, it is apparent that additional steps must be taken in order to verify all of the Veteran's dates of active service, ACDUTRA, and inactive duty training.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all potential record sources in order to verify all of the Veteran's dates of active service, ACDUTRA, and inactive duty training.  The Veteran should be contacted and invited to submit any DD 214s or other records in his possession that might show these dates.  After all records have been obtained or determined to be unavailable, prepare a memorandum that includes these dates and place it in the record.  

2.  After all dates of active service, ACDUTRA, and inactive duty training have been compiled, schedule the Veteran for a VA examination of his claimed sleep disability.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner, and the examination report must state that it has been reviewed.  At the conclusion of the examination and file review, the examiner should provide the following opinions:
  
a) Is it as likely as not that the Veteran's current sleep apnea was incurred during a period of active service, to include a period of ACDUTRA?  If not, please indicate the estimated onset date.  For any period of active duty (as opposed to ACDUTRA) following the estimated onset date, is there clear an unmistakable evidence that the apnea preexisted such service and clear and unmistakable evidence that it was NOT aggravated by such service?  For any period of ACDUTRA following the estimated onset date, is it
at least as likely as not that the sleep apnea was permanently worsened beyond its natural progression during such ACDUTRA service?

b) If the answer to (a) is negative, is it as likely as not that the Veteran's current sleep apnea was incurred due to or aggravated by his service connected back disability?  If aggravation is determined to have occurred, can a baseline level of severity prior to aggravation be determined?  If so, please describe this baseline.

The reasons for all opinions should be provided.  The examiner should specifically address the Veteran's contention that he first began snoring during service and its potential relationship to his current disability.  His contention that sleeping upright inside of armored vehicles caused his disability should also be addressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  After all dates of active service, ACDUTRA, and inactive duty training have been compiled, schedule the Veteran for a VA examination of his claimed urological disability.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner, and the examination report must state that it has been reviewed.  At the conclusion of the examination and file review, the examiner should provide the following opinions:

a) Is it as likely as not that any current urological disability to include benign prostatic hypertrophy was incurred during active service, to include any period of ACDUTRA?  If not, please estimate the likely onset date. For any period of active duty (as opposed to ACDUTRA) following the estimated onset date, is there clear an unmistakable evidence that the urologic disorder preexisted such service and clear and unmistakable evidence that it was NOT aggravated by such service?  For any period of ACDUTRA following the estimated onset date, is it
at least as likely as not that the urologic disorder was permanently worsened beyond its natural progression during such ACDUTRA service?

b) If the answer to (a) is negative, is it as likely as not that the Veteran's urological disability was incurred due to or aggravated by his service connected back disability?  If aggravation is determined to have occurred, can a baseline level of severity prior to aggravation be determined?  If so, please describe this baseline.

The reasons for all opinions should be provided.  The examiner should specifically address the Veteran's contention that he first began to experience urological problems during service.  His contention that he had to hold urine for long periods of time while inside armored vehicles should also be addressed.  The diagnosis of BPH in service and its potential relationship to his current disability should be discussed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


